Citation Nr: 1816473	
Decision Date: 03/16/18    Archive Date: 03/23/18

DOCKET NO.  05-06 771A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability.  

2.  Entitlement to an effective date earlier than April 29, 2011, for the grant of service connection for gastric polyp, distal esophagitis, and peptic duodenitis. 

3.  Entitlement to initial increases in the staged ratings (of 10 percent prior to August 28, 2009, and 30 percent from that date) for gastrointestinal disability.  


REPRESENTATION

Appellant represented by:	Michael Eby, Agent


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1977 to October 1981.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from December 2002, August 2005, November 2011, and December 2013 rating decisions by the New Orleans, Louisiana Department of Veterans Affairs (VA) Regional Office (RO).  

By way of background, the December 2002 rating decision granted service connection for irritable bowel syndrome, rated 10 percent, effective from May 14, 2001.  A January 2011 rating decision granted an earlier effective date of November 4, 1981.  A November 2011 rating decision granted service connection for GERD, associated with the service-connected irritable bowel syndrome, and granted an increased (30 percent) rating, effective August 28, 2009.  

The August 2005 rating decision on appeal denied service connection for a cervical spine disability.  The December 2013 rating decision on appeal granted service connection for gastric polyp, distal esophagitis, and peptic duodenitis, effective April 29, 2011.  

In July 2010, January 2013, and March 2014 video conference hearings, the Veteran testified before one of the undersigned Veterans Law Judges (VLJ).  

In September 2010, July 2013, and March 2015, the Board remanded these matters for additional development.  

In September 2017, the Board requested a Veterans Health Administration (VHA) opinion, which was provided in December 2017.  


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, a cervical spine disability is etiologically related to service.  

2.  In April 2015, the RO issued a decision awarding an effective date of October 31, 1981 for service connection for gastric polyp, distal esophagitis, and peptic duodenitis.  

3.  For the period prior to August 28, 2009, the Veteran's gastrointestinal disability is not manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal arm or shoulder pain, and productive of considerable impairment of health, or manifested by severe irritable colon syndrome with diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  

4.  For the period since August 28, 2009, the Veteran's gastrointestinal disability is not manifested by pain, vomiting, material weight loss, hematemesis, melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  


CONCLUSIONS OF LAW

1.   A cervical spine disability was incurred in or aggravated by service.  38 U.S.C. §§ 1131, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).  

2.  There being no justiciable case or controversy, the Veteran's claim of entitlement to an effective date earlier than April 29, 2011, for the grant of service connection for gastric polyp, distal esophagitis, and peptic duodenitis, is dismissed.  38 U.S.C. § 7105 (2012).  

3.  The criteria for an initial rating in excess of 10 percent for gastrointestinal disability prior to August 28, 2009, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.113, 4.114, Diagnostic Codes 7319, 7346 (2017).  

4.  The criteria for an initial rating in excess of 30 percent for gastrointestinal disability since August 28, 2009, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.113, 4.114, Diagnostic Codes 7319, 7346 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection Claim

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C. § 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The Veteran contends that he is entitled to service connection for a cervical spine disability as directly related to service.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Service treatment records document that the Veteran was entering a vehicle and hit the top of his head on the door, fell backwards into the tailgate of a second vehicle, hitting the base of his neck.  Physical examination revealed a slight decrease in range of motion, as well as pain at the base of the neck; the diagnosis was contusion of the cervical area.  X-rays revealed no significant abnormality.  Post-service treatment records reveal the Veteran suffered a work-related injury in July 2000 wherein while he was in a safety harness, he fell approximately 10 feet and jerked his neck/fell on and struck a steel beam.  October 2000 MRI of the cervical spine revealed disc bulges at C3-C4, C4-C5, C5-C6, and spinal stenosis at C3-C4, C4-C5.  

It is not in dispute that the Veteran has a cervical spine disability.  See, e.g., October 2000 MRI (diagnosing disc bulges at C3-C4, C4-C5, C5-C6, and spinal stenosis at C3-C4, C4-C5).  

In September 2017, the Board requested a VHA opinion.  In the December 2017 response, the medical expert opined that based on the records and the medical literature it was his opinion that it was likely as not that the Veteran developed cervical stenosis due to his cervical injury of August 1981.  

Accordingly, resolving all reasonable doubt in the Veteran's favor, service connection for a cervical stenosis with disc disease is warranted.  




Earlier Effective Date Claim

As noted above in the Introduction, the Veteran seeks an effective date earlier than April 29, 2011, for the award of service connection for gastric polyp, distal esophagitis, and peptic duodenitis.  Notably, a March 2015 Board decision granted an earlier effective date of November 4, 1981 for service connection for gastroesophageal reflux disease (GERD), and remanded the matter of entitlement of an increased rating for a gastrointestinal disability, while also noting the Veteran was separated from service on October 30, 1981, and filed a claim for service connection for a stomach disability on November 4, 1981, within a year of separation from service.  An April 2015 rating decision implemented the March 2015 Board decision, and also found clear and unmistakable error in the effective date assigned for the Veteran's gastrointestinal disability, assigning an effective date of October 31, 1981.  The Veteran contends that the effective date for service connection for gastric polyp, distal esophagitis, and peptic duodenitis should be October 31, 1981, the effective date for his other service-connected gastrointestinal disabilities.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  
In the April 2015 rating decision that implemented the March 2015 Board decision awarding an earlier effective date for GERD, the RO listed the Veteran's gastrointestinal disabilities together, including gastric polyp, distal esophagitis, and peptic duodenitis, and that such were effective from October 31, 1981.  Based on this rating decision, the Board finds that an effective date of October 31, 1981 was awarded for service connection for gastric polyp, distal esophagitis, and peptic duodenitis.  See Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991) (when the RO has listed a condition as service-connected on a rating sheet, it has effectively granted service connection).  Thus, the benefit sought on appeal is already in effect, and the Veteran's appeal with regard to this issue is moot.  

Increased Rating Claim

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  38 C.F.R. § 4.1.  

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  

As an initial matter, this claim arises from the initial grant of service connection, rated 10 percent, effective October 31, 1981.  The Veteran's disability is rated under Diagnostic Codes 7319-7346 (for irritable colon syndrome and hiatal hernia).  38 C.F.R. § 4.114.  During the pendency of the appeal, the rating criteria for evaluating the digestive system were amended, effective July 2, 2001, but Diagnostic Codes 7319 and 7346 were not altered.  See Fed. Reg. 29,486 (2001).  

Under Diagnostic Code 7346, a 60 percent rating is warranted where there are symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  A 30 percent rating is warranted where there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  Additionally, a 10 percent rating is warranted where there are two or more of the symptoms for the 30 percent evaluation of less severity.

The Board also notes that under Diagnostic Code 7319, which pertains to irritable colon syndrome (spastic colitis, mucous colitis, etc.), a 30 percent rating is warranted for severe irritable colon syndrome that is characterized by diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress; a 10 percent rating is warranted for moderate irritable colon syndrome that is characterized by frequent episodes of bowel disturbance with abdominal distress.  

Notably, 38 C.F.R. § 4.114 provides that ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.

After careful review of the record, the Board finds that for the period prior to August 28, 2009, the preponderance of the evidence is against a finding the Veteran's gastrointestinal disability warranted a rating in excess of 10 percent.  For the period prior to August 28, 2009, the Board finds that at no period was the Veteran's gastrointestinal disability reflective of a considerable impairment of health or of severe irritable colon syndrome as manifested by constant abdominal distress.  For the period prior to 2001, the Board notes that there is limited evidence for review.  The evidence prior to 2001 notes chronic and increasing abdominal problems, with slight radiation to the left shoulder, and a history of dyspepsia (i.e., indigestion).  However, the evidence does not reflect symptomatology such as dysphagia (i.e., difficulty swallowing), pyrosis (i.e., heartburn), or regurgitation, criteria delineated under Code 7346 for an increased 30 percent rating.  Moreover, the evidence does not show a considerable impairment of health as required for a 30 percent rating under Code 7346.  Under Code 7319, there must be diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress, symptomatology which is not shown in the limited available treatment records prior to 2001.  

For the period since 2001 and prior to August 28, 2009, the evidence also does not show the Veteran's gastrointestinal disability is reflective of a considerable impairment of health or of severe irritable colon syndrome as manifested by constant abdominal distress.  While the evidence does show some, albeit limited, complaints of diarrhea and constipation (see October 2002, January 2003 VA treatment records), the evidence is nonetheless inconsistent with the criteria for an increased 30 percent rating under Diagnostic Code 7319 as the symptomatology is not indicated to be severe in nature, and there is no evidence the Veteran's symptomatology is consistent with constant abdominal distress.  In this regard, the Board notes that on April 2002 VA stomach examination, while the Veteran complained of frequent loose stools, physical examination revealed minimal epigastric syndrome.  In addition, June 2006 VA treatment records note the Veteran's complaint of increased diarrhea, but with mild abdominal pain.  

Similarly, under Diagnostic Code 7346, in order to warrant an increased 30 percent rating, the Veteran's gastrointestinal disability must be manifested by persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, and productive of considerable impairment of health.  For the period since 2001 and prior to August 28, 2009, the Board acknowledges various gastrointestinal symptomatology, such as abdominal pain, nausea, bloating, occasional vomiting, dyspepsia and pyrosis; the evidence is also absent for dysphagia, regurgitation, moderate anemia, material weight loss, hematemesis, or melena.  Moreover, there is no indication that the Veteran's gastrointestinal disability was otherwise productive of considerable impairment of health.  See, e.g., June 2008 VA treatment record (noting some improvement in the Veteran's indigestion symptoms); December 2008 VA treatment record (noting the Veteran was doing fairly well).  Based on the evidence of record, the Board finds that the preponderance of the evidence is against a finding that the Veteran's gastrointestinal disability warrants an increased 30 percent rating during the period prior to August 28, 2009.  

To the extent the Veteran seeks a rating in excess of 30 percent for his gastrointestinal disability from August 28, 2009, the Board finds that the preponderance of the evidence is against a finding that his disability reflected, or approximated, the criteria for an increased 60 percent rating under Diagnostic Code 7346.  

In this regard, there is no evidence at any period during the appeal reflecting material weight loss, hematemesis, or melena with moderate anemia.  See August 28, 2009 VA intestines examination (noting no signs of significant weight loss, malnutrition, anemia, and no complaints of hematemesis).  In addition, the Veteran's gastrointestinal symptomatology is not otherwise consistent with, or approximate, severe impairment of health.  See, e.g., December 2011 VA treatment record (noting mild reflux controlled with medication).  

The Board has considered the Court's holding that VA may not deny entitlement to a higher rating on the basis of relief provided by medication when those effects are not specifically contemplated by the rating criteria.  Jones v. Shinseki, 26 Vet. App. 56, 61 (2012).  The rating criteria under Diagnostic Codes 7319 and 7346 fail to contemplate the effects of medication on the Veteran's service-connected gastrointestinal disability.  The evidence shows that the Veteran has taken and continues to take several medications to treat his gastrointestinal symptomatology.  See, e.g., August 2010 VA treatment record (noting the Veteran's reflux symptoms are better and controlled while on a proton pump inhibitor (PPI)); see also July 2010 video conference hearing (testifying he has to take something for indigestion at all times or else he gets indigestion).  However, the Board emphasizes that this decision is not based on any finding that the Veteran's medication provided relief.  Rather, the denial of a rating in excess of 30 percent is based on the fact that the necessary digestive symptoms and manifestations are not demonstrated by the evidence of record, regardless of any medication the Veteran takes for his gastrointestinal disability.  The evidence simply does not demonstrate the necessary findings for a 60 percent rating under Diagnostic Code 7346, with or without medication.  

As noted above, under 38 C.F.R. § 4.114, for certain diseases of the digestive system, ratings under Diagnostic Codes 7301 to 7329, 7331, 7342, and 7345 to 7348, will not be combined with each other.  A single evaluation is assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability so warrants.  Id.  In this regard, the Board has considered other relevant diagnostic codes of the digestive system, which were also considered by the RO, in determining whether the Veteran is entitled to a rating higher than 30 percent for the Veteran's gastrointestinal disability, or any other separate digestive system disability rating. 

The assignment of a particular diagnostic code is "completely dependent upon the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, the Board has considered the propriety of assigning a higher, or separate, rating under another diagnostic code.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).  

The Board has reviewed Diagnostic Codes 7200 to 7354 for all digestive disorders, both prior to and since the rating criteria for evaluating the digestive system were amended, effective July 2, 2001.  However, Diagnostic Codes 7319 and 7346 are very broad in the potential digestive symptomatology that they address.  Additionally, other diagnostic codes for digestive disabilities that provide for a potential rating greater than 30 percent are not more appropriate because the facts of the case do not support their application.  See generally 38 C.F.R. § 4.114, Diagnostic Codes 7200 to 7354; see also Code 7305, 7306 (for duodenal and marginal ulcers, but such is not found in the Veteran's case); Code 7307 (for gastritis, but severe hemorrhages, or large ulcerated or eroded areas are not found in the Veteran's case); 7308 (for postgastrectomy syndrome, but such is not applicable as the Veteran has not undergone such procedure).  Therefore, Diagnostic Codes 7319 and 7346 are applied here, as they are clearly the most appropriate codes for the Veteran's gastrointestinal disability. 

Accordingly, the Board finds that the preponderance of the evidence is against a finding the Veteran's gastrointestinal disability is reflective of or consistent with a rating in excess of 10 percent prior to August 28, 2009, or a rating in excess of 30 percent since August 28, 2009.  
ORDER

Service connection for a cervical stenosis with disc disease is granted.  

There being no justiciable case or controversy, the appeal with regard to the claim of entitlement to an effective date earlier than April 29, 2011, for the grant of service connection for gastric polyp, distal esophagitis, and peptic duodenitis, is dismissed.  

An initial rating in excess of 10 percent for gastrointestinal disability for the period prior to August 28, 2009, is denied.  

An initial rating in excess of 30 percent for gastrointestinal disability for the period since August 28, 2009, is denied.  




			
              MICHAEL E. KILCOYNE	J. W. ZISSIMOS
             Veterans Law Judge                                       Veterans Law Judge
        Board of Veterans' Appeals                           Board of Veterans' Appeals





	                         __________________________________________
STEVEN D. REISS
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


